



AMENDMENT NO. 1
TO THE
SUPPLY AGREEMENT
THIS AMENDMENT NO. 1 TO THE SUPPLY AGREEMENT (this “Amendment”) is dated as of
June 30, 2016, by and among Impax Laboratories, Inc., a Delaware corporation
(“Buyer”), Actavis Elizabeth LLC, a Delaware limited liability company (“Actavis
Elizabeth”), Actavis Group PTC Ehf., an Iceland einkahlutafelag (“Actavis PTC”),
Actavis Holdco US, Inc., a Delaware corporation (“Actavis Holdco”), Actavis LLC,
a Delaware limited liability company (“Actavis LLC”), Actavis Mid Atlantic LLC,
a Delaware limited liability company (“Actavis Mid Atlantic”), Actavis Pharma,
Inc., a Delaware corporation (“Actavis Pharma”), Actavis South Atlantic LLC, a
Delaware limited liability company (“Actavis South Atlantic”), Andrx LLC, a
Delaware limited liability company (“Andrx”), Breath Ltd., a United Kingdom
private limited company (“Breath”), The Rugby Group, Inc., a New York
corporation (“Rugby”), and Watson Laboratories, Inc., a Nevada corporation
(“Watson” and, together with Actavis Elizabeth, Actavis PTC, Actavis Holdco,
Actavis LLC, Actavis Mid Atlantic, Actavis Pharma, Actavis South Atlantic,
Andrx, Breath and Rugby, each a “Manufacturer” and, collectively, the
“Manufacturers”).
WITNESSETH:
WHEREAS, Buyer and the Manufacturers executed that certain Supply Agreement,
dated June 20, 2016 (as amended, restated, waived or otherwise modified,
the “Supply Agreement”); and
WHEREAS, the Parties have agreed to amend certain terms of the Supply Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:
1.Definitions. Any capitalized term used in this Amendment shall have the
meaning designated for the capitalized term in the Supply Agreement unless
otherwise defined in this Amendment. The term “Supply Agreement” used in the
Supply Agreement shall hereafter refer to the Supply Agreement, as amended by
this Amendment.
2.     Amendment of the Supply Agreement. The Supply Agreement is hereby amended
as follows (with deleted text shown as stricken and new text shown as double
underlined):
(a)    The following terms are hereby added to Section 1.1 of the Supply
Agreement:
““Cure Period” means [****] following Manufacturer’s receipt of notice from
Buyer of a Supply Failure.”




[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------




““Customer” means any third party who purchases the Supply Product from the
Buyer pursuant to a written agreement between the Buyer and such third party.”
““Customer Penalties” means the aggregate penalties the Buyer incurs from its
Customers, directly related to actual worth of the quantities of Supply Products
subject to the applicable Supply Failure (which quantities shall not exceed
[****] supply of the applicable Supply Products) as evidenced by written
records, as a result of the Manufacturer’s Supply Failure, which amount
generally represents [****].”
“Wholesale Acquisition Cost” means, with respect to a Supply Product, [****].”
(b)    Section 7.2(a) of the Supply Agreement is hereby amended in its entirety
to read as follows:
“(a) [reserved]”
(c)    Section 7.2(b) of the Supply Agreement is hereby amended in its entirety
to read as follows:
“(b) any Manufacturer, on the one hand, or the Buyer, on the other hand, fails
to cure any non-compliance with any of the terms and conditions hereof within
the time period specified in any prior written notice (which will be at least
[****]) delivered to the non-compliant Party by another Party; provided;
however, that the Manufacturers shall be permitted to terminate under this
Section 7.2(b) [****] prior written notice to the FTC only for the Buyer’s
failure to pay amounts due to the Manufacturers pursuant to this Supply
Agreement and not disputed in good faith by Buyer (it being understood that any
amounts due for Supply Product rejected pursuant to Section 5.3 shall be deemed
to be disputed in good faith) unless the FTC Staff objects to such termination
in writing to the Manufacturer within [****] of the receipt of such notice to
the FTC, in which case Manufacturer shall not be permitted to terminate and
shall continue to supply under the terms and conditions hereof, but Manufacturer
may require the Buyer to place any disputed amounts due into an escrow account
until such time as an agreement over these amounts between the Manufacturer and
the Buyer is reached or adjudicated; or”
(d)    Section 10.5 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    In no event shall any Party be liable by reason of any breach of any
representation, warranty, condition or other term of this Supply Agreement or
any duty of common law, for any consequential, special, indirect, or incidental
or punitive loss or damage (whether for loss of current or future profits, loss
of enterprise value or otherwise), and all Parties agree that they shall not
make any such claim; provided, however, that the foregoing does not limit any of
the obligations or liability of (i) any Party or its Affiliates under Sections
10.1 and 10.2 with respect to (1) claims for




[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------




indemnity of unrelated third parties, (2) liability arising from fraud of a
Party or its Affiliates and (3) with respect to Manufacturer’s breach of its
obligations pursuant to Section 3.2 and Section 5.3, liability arising from
fraud, intentional breach or willful misconduct of a Party or its Affiliates or
(ii) a Manufacturer for a Supply Failure due to the gross negligence of such
Manufacturer; provided however, solely with respect to clause (ii) that
Manufacturer shall only be subject to liability for consequential, special,
indirect or incidental or punitive loss or damage where (A) the Supply Failure
is the result of Manufacturer’s fraud, willful misconduct, or gross negligence;
or (B) the Supply Failure is the result of the Manufacturer’s negligence and
Manufacturer has not used its commercially reasonable best efforts to cure the
Supply Failure during the Cure Period; provided further that in no event shall
Manufacturer be liable with respect to any customer penalties due to any such
Supply Failure under (A) or (B), above, other than the Customer Penalties.
(b)    Notwithstanding any other provision of this Supply Agreement, in the
event that the Buyer asserts or claims that any Manufacturer has breached any of
its obligations hereunder or that any Manufacturer is liable pursuant to Section
10.1, [****].”
3.    Miscellaneous.
(a)    Effectiveness of Amendment. This Amendment shall become effective upon
the date hereof. In the event of any inconsistency or conflict between the
Supply Agreement and this Amendment, the terms, conditions and provisions of
this Amendment shall govern and control.
(b)    General Provisions. Article XII of the Supply Agreement shall apply to
this Amendment, mutatis mutandis.
* * * * * *






[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto effective as of the date first above written.


WATSON LABORATORIES, INC.
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President    
ACTAVIS HOLDCO US, INC.
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President    
THE RUGBY GROUP, INC.
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            
ANDRX LLC
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            
ACTAVIS ELIZABETH LLC
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            








[Signature Page to Impax-Allergan Supply Agreement Amendment]



--------------------------------------------------------------------------------







ACTAVIS SOUTH ATLANTIC LLC
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            
ACTAVIS MID ATLANTIC LLC
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            
ACTAVIS PHARMA, INC.
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            
 

ACTAVIS LLC
By: /s/ A. Robert D. Bailey    
Name: A. Robert D. Bailey    
Title: President            
 

ACTAVIS GROUP PTC ehf
By: /s/ Guojon Gustafsson    
Name: Guojon Gustafsson    
Title: Director    
 





[Signature Page to Impax-Allergan Supply Agreement Amendment]



--------------------------------------------------------------------------------





By: /s/ Hafrun Frioriksdottir    
Name: Hafrun Frioriksdottir    
Title: Director    



By: /s/ Daniel Motto    
Name: Daniel Motto    
Title: Director                
BREATH LTD.
By: /s/ Sara Vincent    
Name: Sara Vincent    
Title: Director                


IMPAX LABORATORIES, INC.
By: /s/ G. Frederick Wilkinson    
Name: G. Frederick Wilkinson    
Title: President, Chief Executive Officer




 







[Signature Page to Impax-Allergan Supply Agreement Amendment]

